DETAILED ACTION
Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).


Specification
The use of the term BLUETOOTH, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "quick" in claims 5 and 15 is a relative term which renders the claim indefinite.  The term "quick" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, it is not clear what type of a panel displayed on a user interface would qualify as being “quick”; neither the claims nor the specification define any particular processing time frame in order to ascertain a given panel displayed on a user interface is a “quick panel” as recited in the claims.
For the following analysis, the Examiner will consider any type of notification panel displayed on a graphical user interface as being a “quick panel”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2015/0003691 A1; from IDS filed on 10/21/2020; hereinafter Joo) in view of Anderson et al. (US 2010/0205667 A1; hereinafter Anderson).

With respect to claim 1, Joo teaches: A method for providing notification information by an electronic device (see e.g. Joo, paragraph 37; Fig. 4, 5A-B), the method comprising: 
see e.g. Joo, paragraph 41: “while the first user 210 views the iris recognition portable device 100”; and paragraph 35: “first user 210 may be a registered user using the iris recognition portable device 100”); 
identifying existence of a different person near the electronic device while operating in the normal mode (see e.g. Joo, paragraph 43: “determine that the second user 230 is in proximity to the iris recognition portable device 100”); 
determining whether the different person is an information sharer allowed by a user of the electronic device to share notification information (see e.g. Joo, paragraph 36: “check whether the second user 230 is a registered user by acquiring an image of an iris of the second user 230”; and paragraph 44: “determine whether the second user 230 is a registered user according to whether an iris of the second user 230 is recognized”); 
operating in the normal mode in which notification information is provided without being limited, in response to determining that the different person is an information sharer (see e.g. Joo, paragraph 47: “When the second user 230 is determined to be a registered user, a display unit 170 of the iris recognition portable device 100 may maintain a current screen (Step S670)”); and 
in response to determining that the different person is not an information sharer (see e.g. Joo, paragraph 49: “When the first iris information does not match the second iris information (Step S650: MISMATCH), the control unit 150 may determine the second user 230 to be a non-registered user”).
Joo discloses alerting the user and displaying a lock screen when the second user is not registered; i.e. the different person is not an information sharer (see e.g. Joo, paragraphs 48-51; and Fig. 5B).
However, Joo does not explicitly disclose “a privacy mode” that is activated when the second user is determined to be a non-registered user.
On the other hand, Anderson teaches:
see e.g. Anderson, paragraph 65: “The obscuring, alteration, or otherwise making unusable for purposes of observing of sensitive displayed data when no authorized individual is determined to be paying attention to the display is referred to herein as "privacy mode"”),
Joo and Anderson are analogous art because they are in the same field of endeavor: detecting attempts of unauthorized users to view sensitive information and taking actions to prevent such users from viewing the sensitive information. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Joo with the teachings of Anderson. The motivation/suggestion would be to improve response efficiency to detecting a non-registered user and reducing the workload on the registered user.

With respect to claim 5, Joo as modified teaches: The method of claim 1, wherein the determining of whether the different person is an information sharer comprises: 
determining that the different person is not an information sharer, in response to selection of the privacy mode via a quick panel of the electronic device (see e.g. Joo, paragraph 49: “When the second user 230 is determined to be a non-registered user, the control unit 150 may notify the proximity of the second user 230 to the first user 210”; and paragraph 50: “display a user selection window for the first user 210 to select whether to display a lock screen”).

With respect to claim 6, Joo as modified teaches: The method of claim 1, wherein the determining of whether the different person is an information sharer (see e.g. Joo, paragraph 36: “check whether the second user 230 is a registered user by acquiring an image of an iris of the second user 230”; and paragraph 44: “determine whether the second user 230 is a registered user according to whether an iris of the second user 230 is recognized”) comprises: 
Joo does not but Anderson teaches:
displaying image information related to the identified different person (see e.g. Anderson, paragraph 78: “FIGS. 7A and 7B depict an exemplary video input device data feed (7010) that shows an authorized current user (7020), and an additional authorized user (7030)”; and Fig. 7B: “7030”); and 
determining that the identified different person is an information sharer, in response to selection of the image information (see e.g. Anderson, paragraph 78: “an exemplary video input device data feed (7010) that shows an authorized current user (7020), and an additional authorized user (7030). In this situation, the display (7110) remains clear, with text (7120) legible and graphics (7130) clearly drawn. Both the current user and the additional authorized user have access to displayed data”; and paragraph 44: “facial recognition”).
Joo and Anderson are analogous art because they are in the same field of endeavor: detecting attempts of unauthorized users to view sensitive information and taking actions to prevent such users from viewing the sensitive information. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Joo with the teachings of Anderson. The motivation/suggestion would be to improve response efficiency to detecting a non-registered user and reducing the workload on the registered user.

With respect to claim 7, Joo as modified teaches: The method of claim 1, wherein the determining of whether the different person is an information sharer comprises: 
determining whether the identified different person is an information sharer, based on association between recognition information recognized in connection with the different person (see e.g. Joo, paragraph 46: “the first iris information of the second user 230”) and preregistered information sharer information (see e.g. Joo, paragraph 46: “compare the first iris information of the second user 230 with second iris information stored in the non-volatile memory device (Step S650). The second iris information stored in the non-volatile memory device is iris information of one or more registered users of the iris recognition portable device 100”).

With respect to claim 8, Joo as modified teaches: The method of claim 1, further comprising: 
Joo does not but Anderson teaches:
determining a limitation level of notification information provided in the privacy mode (see e.g. Anderson, paragraph 65: “The obscuring, alteration, or otherwise making unusable”), 
wherein the operating in a privacy mode comprises operating in a privacy mode in which notification information is limited according to the limitation level and provided (see e.g. Anderson, paragraph 65: “The obscuring, alteration, or otherwise making unusable for purposes of observing of sensitive displayed data when no authorized individual is determined to be paying attention to the display is referred to herein as "privacy mode"”).
Joo and Anderson are analogous art because they are in the same field of endeavor: detecting attempts of unauthorized users to view sensitive information and taking actions to prevent such users from viewing the sensitive information. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Joo with the teachings of Anderson. The motivation/suggestion would be to improve user friendliness for authorized users.

With respect to claims 11 and 15-18: Claims 11 and 15-18 are directed to an electronic device comprising a sensing circuit, a memory, and a processor configured to implement active functions corresponding to the method disclosed in claims 1 and 5-8, respectively; please see the rejections directed to claims 1 and 5-8 above which also cover the limitations recited in claims 11 and 15-18. Note that, Joo also discloses an electronic device 100 comprising a sensing circuits 110, 130, a processor 150, .

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Anderson as applied to claims 1 and 11 above, and further in view of Lee et al. (US 2014/0157424 A1; from IDS filed on 10/21/2020; hereinafter Lee).

With respect to claim 2, Joo as modified teaches: The method of claim 1, wherein the identifying of the existence of the different person near the electronic device (see e.g. Joo, paragraph 43: “determine that the second user 230 is in proximity to the iris recognition portable device 100”) comprises: 
Joo does not but Lee teaches:
sensing a short-range wireless communication signal near the electronic device (see e.g. Lee, paragraph 29: “detect other devices in the vicinity of user device 210 (e.g., by detecting near-field communication, available and/or connected radio communications, such as a WiFi or Bluetooth connection, etc.)”); and 
identifying existence of the difference person near the electronic device, based on intensity of the sensed short-range wireless communication signal (see e.g. Lee, paragraph 29: “user device 210 may detect other devices in the vicinity of user device 210 (e.g., by detecting near-field communication, available and/or connected radio communications, such as a WiFi or Bluetooth connection, etc.), and may activate the privacy mode based on the detected quantity of other devices satisfying a threshold”).
Joo and Lee are analogous art because they are in the same field of endeavor: detecting other users/devices around a user’s device and taking actions to maintain the user’s privacy. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Joo with the teachings of Lee. The motivation/suggestion would be to improve the detection process for second user’s proximity to the first user’s device.

With respect to claim 3, Joo as modified teaches: The method of claim 1, wherein the identifying of the existence of the different person near the electronic device (see e.g. Joo, paragraph 43: “determine that the second user 230 is in proximity to the iris recognition portable device 100”) comprises: 
Joo does not but Lee teaches:
sensing a voice signal near the electronic device (see e.g. Lee, paragraph 42: “detecting a volume of noise in the vicinity of user device 210”); and 
identifying existence of the different person near the electronic device, based on intensity of a voice signal obtained by excluding a voice signal of the user from the sensed voice signal (see e.g. Lee, paragraph 43: “user device 210 may detect the volume level using a microphone associated with user device 210 (e.g., a microphone incorporated into user device 210). User device 210 may determine that the volume level satisfies a threshold”; and Fig. 6).
Joo and Lee are analogous art because they are in the same field of endeavor: detecting other users/devices around a user’s device and taking actions to maintain the user’s privacy. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Joo with the teachings of Lee. The motivation/suggestion would be to improve the detection process for second user’s proximity to the first user’s device.

With respect to claim 4, Joo as modified teaches: The method of claim 1, wherein the identifying of the existence of the different person near the electronic device (see e.g. Joo, paragraph 43: “determine that the second user 230 is in proximity to the iris recognition portable device 100”) comprises: 
Joo does not but Lee teaches:
acquiring a sensing value (see e.g. Lee, paragraph 14: “conditions”) acquired by a third device positioned outside the electronic device (see e.g. Lee, paragraph 14: “server device 220 may provide a privacy mode application and/or information associated with a privacy mode application (e.g., conditions that cause user device 210 to activate a privacy mode of user device 210”); and
identifying existence of the different person near the electronic device, based on the sensing value acquired from the third device (see e.g. Lee, paragraph 14: “server device 220 may provide a privacy mode application and/or information associated with a privacy mode application (e.g., conditions that cause user device 210 to activate a privacy mode of user device 210”; and paragraphs 26-31).
Joo and Lee are analogous art because they are in the same field of endeavor: detecting other users/devices around a user’s device and taking actions to maintain the user’s privacy. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Joo with the teachings of Lee. The motivation/suggestion would be to reduce the workload on the first users’ device.

With respect to claims 12-14: Claims 12-14 are directed to an electronic device comprising a sensing circuit, a memory, and a processor configured to implement active functions corresponding to the method disclosed in claims 2-4, respectively; please see the rejections directed to claims 2-4 above which also cover the limitations recited in claims 12-14.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Anderson as applied to claims 1 and 11 above, and further in view of DeLuca et al. (US 2015/0003691 A1; from IDS filed on 10/21/2020; hereinafter DeLuca).

With respect to claim 9, Joo as modified teaches: The method of claim 1, further comprising: 
operating in the normal mode again from the privacy mode (see e.g. Joo, paragraph 52: “after the display unit 170 displays the lock screen, the iris recognition portable device 100 may clear the lock screen in response to a predetermined input from the first user 210”); and 
Joo does not but DeLuca teaches:
providing previous notification information acquired while operating in the privacy mode, in response to operating in the normal mode (see e.g. DeLuca, paragraph 35: “exit temporary privacy mode, at 256. Upon exiting temporary privacy mode, notifications are unblocked, at 257. Unallowable area is deobfuscated, at 258, returning the device to normal operation”).
Joo and DeLuca are analogous art because they are in the same field of endeavor: providing display security on user devices to maintain user privacy. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Joo with the teachings of DeLuca. The motivation/suggestion would be to improve user friendliness for authorized users.

With respect to claim 10, Joo as modified teaches: The method of claim 1, further comprising: 
Joo does not but DeLuca teaches:
acquiring notification information while operating in the privacy mode (see e.g. DeLuca, paragraph 35: “upon entering temporary privacy mode, notifications are blocked”); and 
see e.g. DeLuca, paragraph 35: “A selection of allowed or disallowed regions and/or notifications is received, at 250. A request to enter a temporary privacy mode is received, at 252. An unallowable display area is obfuscated”; and Fig. 5D-E).
Joo and DeLuca are analogous art because they are in the same field of endeavor: providing display security on user devices to maintain user privacy. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Joo with the teachings of DeLuca. The motivation/suggestion would be to improve user friendliness for authorized users.

With respect to claims 19-20: Claims 19-20 are directed to an electronic device comprising a sensing circuit, a memory, and a processor configured to implement active functions corresponding to the method disclosed in claims 9-10, respectively; please see the rejections directed to claims 9-10 above which also cover the limitations recited in claims 19-20.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,282,563 B2 by Anderson et al.
U.S. Patent No. 10,740,486 B2 by DeLuca et al.
U.S. Patent No. 9,367,739 B2 by Joo et al.
U.S. Patent No. 10,025,938 B2 by Krishnamurthi et al.
U.S. Patent No. 10,685,127 B2 by Kundu et al.
U.S. Patent No. 10,366,219 B2 by Kurian et al.
U.S. Patent No. 8,955,147 B2 by Lee et al.
U.S. Patent No. 10,839,064 B2 by Mistry.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194